TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00641-CV




                                     In re Sabrina Ismail




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              Relator Sabrina Ismail has filed an unopposed motion to dismiss this mandamus

proceeding. Accordingly, we grant the motion and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: November 22, 2019